Citation Nr: 0101859	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  

2.  Entitlement to service connection for C6 and C7 herniated 
nuclei pulposus.  

3.  Entitlement to an increased disability evaluation for low 
back pain syndrome, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which, in pertinent part, determined that the veteran 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection for a psychiatric 
disorder and denied a compensable evaluation for his 
service-connected low back pain syndrome.  In July 1997, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In August 1997, the 
RO increased the evaluation for the veteran's low back pain 
syndrome from noncompensable to 40 percent.  In December 
1998, the RO determined that the veteran had not presented a 
well-grounded claim of entitlement to service connection for 
C6 and C7 herniated nuclei pulposus and denied the claim.  In 
March 1999, the veteran was afforded a hearing before a VA 
hearing officer.  The veteran has been represented throughout 
this appeal by Puerto Rico Public Advocate for Veterans 
Affairs.  

The veteran may have submitted an informal claim of 
entitlement to service connection for thoracic outlet 
syndrome.  It appears that the RO has not had an opportunity 
to act upon the claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not 

have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it had no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue of entitlement to 
service connection for thoracic outlet syndrome is referred 
to the RO for action as may be appropriate.  Black v. Brown, 
10 Vet. App. 279 (1997).  If the veteran wishes to appeal 
from the decision, he has an obligation to file a timely 
notice of disagreement and a timely substantive appeal 
following the issuance of the statement of the case.  38 
C.F.R. § 20.200 (2000).  



REMAND

In a November 1999 written statement, the veteran requested a 
hearing before a VA hearing officer.  The requested hearing 
has not been scheduled.  Accordingly, this case is REMANDED 
for the following action: 

The RO should schedule the veteran for 
the requested hearing before a VA hearing 
officer.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


